675 So. 2d 994 (1996)
William VIRGO, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-770.
District Court of Appeal of Florida, Third District.
June 12, 1996.
Ana M. Jhones, Ft. Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and NESBITT and FLETCHER, JJ.
PER CURIAM.
The defendant was charged by information on April 12, 1993 with carrying a concealed firearm. He was referred to pretrial intervention from which he was terminated at the state's election. As a consequence, he then entered a plea of nolo contendere for which he received withholding of adjudication, credit for time served, and forfeiture of the firearm. He is currently in deportation proceedings by the Immigration and Naturalization Service. On the assumption that he should have been either permitted to complete the pretrial intervention program or receive a meaningful hearing, he filed this petition for writ of error coram nobis which the trial judge dismissed. Since it is clear that a defendant may be subjected at the option of the state to pretrial intervention pursuant to section 948.08, Florida Statutes (1995), with one notable exception, the trial judge correctly observed that the state's discretion is entirely non-reviewable. State v. Turner, 636 So. 2d 815 (Fla. 3d DCA 1994). Since this was the only matter before the trial judge, the order under review is affirmed.